Citation Nr: 1206791	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-50 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Richard D. Dvorak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and Dr. L.S.M.

ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to September 1981 and from November 1990 to June 1991.  The Veteran served in southwest Asia from December 16, 1990 to May 19, 1991.  The Veteran died on May [redacted], 2006 at the age of 45.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant and Dr. L.S.M. testified at an April 2011 videoconference hearing before the undersigned, and a transcription of this hearing is of record.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was last denied in an October 2006 rating decision, and this decision was not timely appealed.

2.  The evidence received since the October 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.

3.  The Veteran died in May 2006.  The death certificate lists the cause of death as sarcoidosis, with micronodular cirrhosis and hypertension as other significant conditions contributing to death.

4.  The weight of the medical evidence of record contains sufficient medical nexus evidence to establish that exposure to toxins during the Veteran's active duty service is a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying the Veteran's claim of entitlement to service connection for the Veteran's cause of death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).

3.  Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Appellant's claim for service connection for the Veteran's cause of death has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2011).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

The Board finds that evidence submitted since the time of the last final denial is new because it has not previously been submitted to VA for consideration.  Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection for the Veteran's cause of death was denied because the RO found that the Veteran's cause of death was not incurred in or caused by active duty military service.  The new lay and medical evidence of a possible nexus between the Veteran's cause of death and his military service thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for the Veteran's cause of death is reopened.

Service Connection

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).   For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R.               § 3.312(c) (2011).

In order to establish service connection for the cause of the Veteran's death, there must be: (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the Veteran's death.  Cf. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the Veteran's service treatment records show in-treatment service for respiratory problems.  In March 1991, while serving in southwest Asia, the Veteran complained of chest pains, chest tightness, "cough spells," and "cough productive of green sputum."  The Veteran was diagnosed at that time with bronchitis, and the Veteran's separation examination was normal with respect to his lungs and chest.  

The Veteran's post-service treatment records indicate that the Veteran complained of breathing-related difficulties after returning from active duty service in 1991.  A July 1994 VA examination indicated that the Veteran had complained of dyspnea since active duty service.  Following a chest x-ray and pulmonary function testing, the Veteran was diagnosed at that time with mild hyperinflation of the lungs.  The Veteran was subsequently treated for various respiratory conditions, and in September 2002, a VA clinician indicated that the Veteran had pulmonary fibrosis.  The first suspicion that the Veteran suffered specifically from sarcoidosis appeared in the VA clinical record in December 2002.  This diagnosis was confirmed in January 2003.  The Veteran received treatment at VA medical centers for this condition until his death in May 2006 at the age of 45.

An autopsy was conducted, and the May 2006 Report of the Medical Examiner states that the Veteran's cause of death was sarcoidosis, with micronodular cirrhosis and hypertension as other significant conditions contributing to death.  The Veteran was service-connected for a number of disabilities at the time of his death, as follows:

(a) 100 percent rating for chronic fatigue syndrome with fibromyalgia and irritable bowel syndrome effective March 1, 2002
(b) 30 percent rating for headaches effective October 22, 2001
(c) 30 percent rating for major depressive disorder effective October 22, 2001
(d) 10 percent rating for sinusitis effective January 20, 1993
(e) 10 percent rating for right heel plantar surface neuroma with residuals of plantar warts effective October 22, 2001
(f) noncompensable rating for status post left hand second digit fracture effective December 8, 1984
(g) noncompensable rating for right ear hearing loss effective December 8, 1984
(h) noncompensable rating for status post scalp laceration scar effective January 20, 1993
(i) total disability rating based on individual unemployability effective March 1, 2002

The Appellant does not allege that any one of these conditions led to the Veteran's death.  Instead, the Appellant argues that the Veteran's active duty service caused a systemic inflammatory response-evidenced by some of the above service-connected conditions-that in turn led him to develop the sarcoidosis that was his ultimate cause of death.

Even though there is no direct evidence of the Veteran developing sarcoidosis during service or within one year following his separation from active duty, service connection for the cause of the Veteran's death may still be warranted if the cause of his death can be linked to service, or to his service-connected conditions listed above.

The evidence of record contains one medical nexus opinion regarding the cause of the Veteran's death: the February 2011 opinion of private physicians Dr. L.S.M. and Dr. L.E.H.  Dr. L.S.M. is a physician-epidemiologist and professor of biostatistics, epidemiology, public health and psychiatry.  According to the April 2011 videoconference hearing before the undersigned, Dr. L.S.M. has a particular interest in the epidemiology of immunologic disorders, which, he states, is of primary importance in the instant case.  Dr. L.E.H. trained in internal medicine and psychiatry, and has a master's degree in neuroimmunology.  At the Appellant's April 2011 hearing, the Appellant's representative indicated that Drs. L.S.M. and L.E.H. did not review the entire contents of the Veteran's claims file before rendering the following conclusions.

The February 2011 opinion stated that it was far more likely than not that the Veteran's sarcoidosis developed as a result of toxic exposures that the Veteran experienced while serving in southwest Asia.  These toxic agents initiated activation of the immune system, causing inflammation of the Veteran's lungs, gastrointestinal tract, and skin.  The letter stated that the records showed that such agents created an inflammatory response in his lungs, gastrointestinal tract, and skin.  This response was evidenced by documentation of frequent complaints of difficulty breathing, sinus and chest infections, bowel dysfunction, and depression-all evidence of chronic inflammatory disease-in his post-service medical records.  

The opinion stated that there was "no doubt" that such symptoms represented a "causal cascade of chronic inflammation" of an immune system that had gone awry.  In turn, a malfunctioning immune system was implicated in the development of clinical sarcoidosis, the Veteran's cause of death.  Had the Veteran not been exposed to toxic agents during his time in southwest Asia, the letter stated that the Veteran would more than likely be alive, because no later documented incidents could have activated a chronic inflammatory condition resulting in the development of sarcoidosis.

The letter opined that it was likely that the Veteran's sarcoidosis developed from the same chronic inflammatory status over many years, culminating in the ultimate diagnosis of clinical sarcoidosis that caused his death.  The process of developing sarcoidosis likely began many years prior to the clinical diagnosis of sarcoidosis, which is defined as the systemic appearance of sarcoid granulomas.  The appearance of such symptoms occurs far into the disease process, sometimes after many years.  More specifically, the granulomas associated with sarcoidosis often do not manifest until death is near.  The opinion stated that it was more likely than not that the Veteran's deployment to southwest Asia was the time frame in which the sarcoidosis disease process began, because the Veteran developed multiple disorders involving chronic inflammation upon his return.

The opinion noted that there are many examples of illnesses that have prolonged pre-clinical syndromes occurring prior to a diagnosis of clinical disease; sarcoidosis is one such illness.  A veteran, the letter opined, who is exposed to toxic agents and who then develops signs and symptoms of inflammatory disease, absent further major exposures or life-stressing events, more likely than not contracted such disease in-service.  By the same logic, the documentation of multiple illnesses suggested the initiation of a pre-clinical inflammatory process that began soon after his toxic exposures.

At the April 2011 videoconference hearing, Dr. L.S.M. further explained that the Veteran had an unusual number of immunological disorders and that, unless there was an exposure post-service to toxic substances, the Veteran's service in southwest Asia best explained this heightened immunological response.  

The Board finds that Drs. L.S.M. and L.E.H. are competent to render this opinion, and based on the totality of the evidence of record, it finds their opinions to be highly credible.  The Board acknowledges that the February 2011 opinion is somewhat weakened by its lack of review of the Veteran's complete claims file.  The Board still affords the opinion great probative weight, however, because upon the Board's review of the Veteran's claims file, the Board sees no evidence clearly contrary to the findings in the February 2011 opinion.  Indeed, the Board observes nothing in the medical evidence of record suggesting significant post-service exposure to toxins.  Additionally, there is no negative nexus opinion of record.

The Board accordingly finds that the most persuasive and competent evidence of record favors a finding that the Veteran's active duty service caused an immunological response that contributed substantially or materially to the Veteran's death from sarcoidosis.  Resolving all doubt in the Veteran's favor, the Board therefore concludes there is a nexus or relationship between his active duty service and his cause of death, and a grant of service connection for the cause of the Veteran's death is warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


